 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1466 Filed 07/02/20 Page 1 of 21

UNITED STATES DISTRICT COURT a)
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case No. 00-CR-50054-01
Plaintiff(s), Hon. Judge Bernard A. Friedman
vs.

JAMES DWIGHT LEWIS,
Defendant. /

 

DEFENDANT'S SUPPLEMENTAL MOTION TO
EMERGENCY MOTION FOR COMPASSIONATE RELEASE

 

The Defendant submits this supplemental motion to provide addi-

tional information relevant to Lewis's motion for compassionate release.

Mr. Lewis filed his original motion on June 23, 2020. He has
since received opinoins of the court in two (2) similar cases requesting
compassionate release. These opinions relate to Mr. Lewis's health
issues concerning the contraction of COVID-19 and the reasons why the

Court should still grant his motion in the face of testing positive.

The long-term effects of infection are uncertain in COVID-19
cases. Mr. Lewis still suffers from shortness of breath and mild
headaches since contracting COVID-19. It is uncertain how long these
effects will last. Nor is there any certainty whether those infected

will have immunity from re-infection.

Subsequently, Mr. Lewis calls to the Court's attention opinions
of the court in United States v. Kess, No. ELH-14-480 (D. Md. June 17,
2020); and also United States v. Baron, No. 2:06-cr-02095-SAB (E.D.
Wash, June 16, 2020). Both these inmates were housed with Mr. Lewis
at FCI Lompoc.
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1467 Filed 07/02/20 Page 2 of 21

The plague of COVID-19 is accelerating throughout the state of
California. FCI Lompoc has not reduced the inmate population as directed
by Attorney General Barr's March 26, and April 3, 2020 memorandamus

to the Director of the Bureau of Prisons.

Because Mr. Lewis's life is still in danger, he request that
the Court take into consideration opinions of the court in attach-

ments "A" and "B" of this supplemental motion.

—_—
Date: Suhy l, 2620 Respectfully Submitted,
/s/ i ;
ames Dwight is, Pro se
Reg. No. 28192-039
FCI Lompoc

3600 Guard Rd.
Lompoc, CA 93436

 
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1468 Filed 07/02/20 Page 3 of 21

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy
of this pleading upon the Clerk of the Court, VIA US Mail Service,
First-Class postage prepaid, properly addressed. The accused further
requests that a copy of this pleading be forwarded to all parties,
VIA the CM/ECF System, as he is indigent, detained and has no other

means.

Done this (st day of July 2020

Respectfully Submitted.
o ,

/s/ ,
\pames Dwight Lewis, Pro se
eg. No. 28192-039

FCI Lompoc

3600 Guard Rd.

Lompoc, CA 93436

 
Case 4:00-cr-50054-BAF ECF NQ witht FMA HD geo Filed 07/02/20 Page 4 of 21

Criminal No.: ELH-14-480 06-17-2020
UNITED STATES OF AMERICA Plaintiff, v. GARY KESS, Defendant.

Ellen Lipton Hollander United States District Judge

MEMORANDUM

Defendant Gary Kess, Jr. through counsel, has filed an "Emergency Motion for Compassionate Release
Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)." ECF 52. The Motion is supported by a memorandum of law (ECF
52-1) (collectively, the "Motion") and one exhibit containing portions of Kess's medical records. ECF 52-2.
Kess, whose medical history includes congestive heart failure, diabetes, morbid obesity, and hypertension, is
incarcerated at FCI Lompoc, in Lompoc, California. Of impott, he tested positive for COVID-19 on May 9,
2020, ECF 52-1 at 1, but seems to have recovered. Nevertheless, he asserts that "extraordinary and compelling
reasons" warrant his release in light of the COVID-19 pandemic and his serious health conditions.

Mr. Kess initially filed a pro se motion for compassionate release. ECF 48. Counsel was appointed for him (see
ECF 50), and a second motion was filed. See ECF 52.

The government opposes the Motion. ECF 54. It has also submitted several sealed exhibits. ECF 54-1 to ECF
54-4. Defendant has replied. ECF 56. And, he has submitted an additional exhibit. ECF 56-1.

No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant the Motion.

I. Background

On October 8, 2014, a grand jury in the District of Maryland returned an Indictment charging Kess with
conspiracy to distribute and possession with intent to distribute more than 100 grams of heroin, in violation of
21 U.S.C. 8§ 846, 841. ECF 1. On January 13, 2015, pursuant to a Plea Agreement (ECF 29), Kess entered a
plea of guilty to Count One of the Indictment, charging conspiracy to distribute more than 100 grams of heroin.
The offense of conviction carried a mandatory minimum sentence of five years' imprisonment, with a maximum
of 40 years. See ECF 29, § 3.

Kess tendered his plea of guilty pursuant to Fed. R. Crim. P. 11(c)(1)(C). Under the "C plea," the parties agreed
to a term of imprisonment of 144 months in the custody of the Federal Bureau of Prisons (the "BOP"), followed
by 5 years of supervised release. Id. { 8. Notably, the Plea Agreement provided that, "even if the Defendant is
determined not to be a Career Offender—either at sentencing or at any time thereafter—a sentence of 144
months imprisonment is the appropriate disposition of this case under the factors set forth in 18 U.S.C. §

3553(a)." Id. J 7.

Of relevance here, the Plea Agreement stipulated that Kess qualified as a Career Offender, pursuant to §
4B1.1(a) of the United States Sentencing Guidelines (the "Guidelines" or "U.S.S.G"). This is because the instant
offense is a "controlled substance offense" and Kess had two prior qualifying drug convictions. Id. J 6(b); see
U.S.S.G. § 4B1.1(a). Moreover, Kess stipulated to a base offense level of 34, and a criminal history category of
VI. Id. Crediting defendant's prompt acceptance of responsibility and his willingness to plead guilty, the
government agreed to a three-level reduction in his offense level under U.S.S.G. § 3E1.1, resulting in a final
offense level of 31. Id. § 6(c).

The Plea Agreement included a stipulation of facts. Jd. § 6(a). According to the stipulation, in June 2014 Kess
conspired to distribute heroin in Maryland's Eastern Shore region. Jd. On June 23, 2014, law enforcement
recovered 150 grams of heroin and more than $6,000 from defendant's minivan. Jd. And, on the same date, after

 

 
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1470 Filed 07/02/20 Page 5 of 21

law enforcement witnessed a transaction between defendant and a coconspirator, law enforcement recovered
more than 80 grams of heroin and $4,950 from the vehicle of the codefendant. Jd. The money found in both
vehicles was packaged in identical Provident State Bank envelopes. Jd. Law enforcement also intercepted a
message between defendant and a coconspirator relating to a proposed transaction involving 150 grams of |
heroin. Jd. In sum, Kess admitted that "it was reasonably foreseeable to [him] that he and other members of the
conspiracy distributed and possessed with intent to distribute more than 100 grams of heroin." Jd. —

The Presentence Investigation Report ("PSR," ECF 33) deemed Kess a Career Offender, as anticipated. Jd. J 22.
Therefore, based on an offense level of 31 and criminal history of VI, Kess's Guidelines range called for a
period of incarceration ranging from 188 to 235 months. Jd. | 50. If he were not a Career Offender, however,
Kess's final offense level would have been 21, with a Criminal History Category of IV, and Guidelines of 57 to
71 months of imprisonment.

Sentencing was held on March 17, 2015. ECF 36. Pursuant to the Plea Agreement, the Court imposed a term of
imprisonment of 144 months, with credit dating from July 31, 2014. ECF 243 (Judgment).

Kess is now 42 years of age. See ECF 33. He is presently incarcerated at FCI Lompoc. Notably, he has served
about 70 months of his sentence. ECF 52-1 at 2. This equates to approximately 50% of the sentence, exclusive
of good time credits under 18 U.S.C. § 3624(b). Defendant has a projected release date of October 9, 2024. Id.

As indicated, Kess's medical history includes congestive heart failure, diabetes, morbid obesity, and
hypertension. See ECF 52-2 at 2-8. He petitioned the Warden at FC] Lompoc on April 2, 2020, seeking a
reduction in sentence. ECF 52-3 at 10. The Warden denied Kess's request on April 13, 2020. Jd. at 11.
Thereafter, in May 2020, he tested positive for COVID-19.

II. Discussion

A. Statutory Background

Ordinarily, a court "may not modify a term of imprisonment once it has been imposed." 18 U.S.C. § 3582(c);

see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United States v. Jackson, 952 F.3d 492, 495
(4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395 (4th Cir. 2019). But, "the rule of finality is subject to
a few narrow exceptions." Freeman v. United States, 564 U.S. 522, 526 (2011). One such exception is when the -
modification is "expressly permitted by statute." 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495. -

 

 

 

Commonly termed the "compassionate release" provision, 18 U.S.C. § 3582(c)(1)(A)(i) provides a statutory
vehicle to modify a defendant's sentence. Section 3582 was adopted as part of the Sentencing Reform Act of
1984. It originally permitted a court to alter a sentence only upon a motion by the Director of the Bureau of
Prisons ("BOP"). See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984). Thus, a defendant seeking
compassionate release had to rely on the BOP Director for relief. See, e.g., Orlansky v. FCI Miami Warden, 754
F. App'x 862, 866-67 (11th Cir. 2018); Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D.
Va. Dec. 18, 2008) (denying motion for compassionate release because § 3582 "vests absolute discretion" in the
BOP).

However, for many years the safety valve of § 3582 languished. The BOP rarely filed motions on an inmate's
behalf. As a result, compassionate release was exceedingly rare. See Hearing on Compassionate Release and
the Conditions of Supervision Before the U.S. Sentencing Comm'n 66 (2016) (statement of Michael E.
Horowitz, Inspector General, Dep't of Justice) (observing that, on average, only 24 inmates were granted
compassionate release per year between 1984 and 2013).
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1471 Filed 07/02/20 Page 6 of 21

In December 2018, Congress significantly amended the compassionate release mechanism. when it enacted the
First Step Act of 2018 ("FSA"). See Pub. L. 115-391, 132 Stat. 5239 (2018). As amended by the FSA, 18

U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant's term of imprisonment "upon motion of the
Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all administrative
rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant's facility," whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for compassionate release.

Section 3582(c) is titled "Modification of an imposed term of imprisonment." Under § 3582(c)(1)(A), the court,
upon motion of the Director of BOP or the defendant, upon exhaustion of administrative rights, may modify the
defendant's sentence if, "after considering the factors set forth in section 3553(a) to the extent that they are
applicable," it finds that

(i) extraordinary and compelling reasons warrant such a reduction;

(ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant to a sentence
imposed under section 3559(c), for the offense or offenses for which the defendant is currently imprisoned, and
a determination has been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
safety of any other person or the community, as provided under section 3142(g);

and that such a reduction is consistent with applicable policy statements issued by the Sentencing Commission .

Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)Qi), a defendant must demonstrate
that (1) "extraordinary and compelling reasons" warrant a reduction of the sentence; (2) the factors set forth in
18 U.S.C. § 3553(a) countenance a reduction; and (3) the sentence modification is "consistent" with the policy
statement issued by the Sentencing Commission in U.S.S.G. § 1B1.13.

_US.S.G. § 1B1.13 is titled "Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
Statement." The text mirrors the statute. Application Note 1 of U.S.S.G. § 1B1.13 defines "Extraordinary and
Compelling Reasons" in part as follows (emphasis added):

1. Extraordinary and Compelling Reasons.—Provided the defendant meets the requirements of subdivision (2),
extraordinary and compelling reasons exist under any of the circumstances set forth below:

(A) Medical Condition of the Defendant.—
(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life
trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a specific time period) is

not required. Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
organ disease, and advanced dementia.

(ii) The defendant is—

(I) suffering from a serious physical or medical condition,
(1) suffering from a serious functional or cognitive impairment, or

(II) experiencing deteriorating physical or mental health because of the aging process, |

that substantially diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1472 Filed 07/02/20 Page 7 of 21

Subsection (2) of U.S.S.G. § 1B1.13 establishes as a relevant factor that "the defendant is not a danger to the
safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2).

Other extraordinary and compelling reasons include the age of the defendant (Application Note 1(B)) and
Family Circumstances (Application Note 1(C)). Application Note 1(D) permits the court to reduce a sentence
' where, "[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant's case an
extraordinary and compelling reason other than, or in combination with, the reasons described in subdivisions
(A) through (C)." U.S.S.G. § 1B1.13 App. Note 1(D).

The BOP regulation appears at Program Statement 5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205. The Guideline policy statement in U.S.S.G. §
1B1.13, along with the application notes, and BOP Program Statement 5050.50 define "extraordinary and
compelling reasons" for compassionate release based on circumstances involving illness, declining health, age,
exceptional family circumstances, as well as "other reasons." .

On March 26, 2020, Attorney General William Barr issued a memorandum to Michael Carvajal, Director of the
BOP, directing him to prioritize the use of home confinement for inmates at risk of complications from COVID-
19. See Hallinan v. Scarantino, 20-HC-2088-FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on
March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act (the "CARES Act"),
Pub. L. No. 116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

_ the permissible length of home confinement, subject to a finding of an emergency by the Attorney General. See
Pub. L. No. 116-136, § 12003(b)(2). The Attorney General issued a second memorandum to Carvajal on April
3, 2020, finding "the requisite emergency Hallinan, 2020 WL 3105094, at *9. Notably, the April 3
memorandum "had the effect of expanding the [BOP's] authority to grant home confinement to any inmate...
"Id.

The Department of Justice ("DOJ") has recognized the unique risks posed to inmates and BOP employees from
COVID-19. The DOJ recently adopted the position that an inmate who presents with one of the risk factors
identified by the CDC should be considered as having an "extraordinary and compelling reason" warranting a
sentence reduction. See also U:S.S.G. § 1B1.13 emt. n.1(A)(@i)(1).

The defendant, as the movant, bears the burden of establishing that he is entitled to a sentence reduction under
18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); United States v.
Edwards, NKM-17-00003, 2020 WL 1650406, at *3 (W.D. Va. Apr. 2, 2020). And, compassionate release is a
"rare" and "extraordinary" remedy. United States v. Chambliss, 948 F.3d 691, 693-94 (Sth Cir. 2020); see
United States v. Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 6, 2020); White v.
United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

 

 

B. COVID-19

It is necessary to acknowledge the circumstances that have led to defendant's Motion in order to fully appreciate
what is at stake. We are currently "in the grip of a public health crisis more severe than any seen for a hundred
years." Antietam Battlefield KOA v. Hogan, CCB-20-1130, F. Supp. 3d __, 2020 WL.2556496, at *1 (D.
Md. May 20, 2020). That crisis is COVID-19. It has spawned a public health crisis "without modern
equivalent." Garbett v. Herbert, F. Supp. 3d__, 2020 WL 2064101, at *10 (D. Utah Apr. 29, 2020). The
World Health Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v.
McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of coronavirus disease 2019,
commonly called COVID-19. Antietam Battlefield, 2020 WL at 2556496, at *1.n.1 (citation omitted).

 
 

Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1473 Filed 07/02/20 Page 8 of 21

Much remains unknown about the virus. But, this much is certain: the novel coronavirus is highly contagious
and often quite dangerous. See Coronavirus Disease 2019 (COVID-1 9), How COVID-19 Spreads, CTRS. FOR
DISEASE CONTROL & PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Although the virus has

"varying effects on people," Garbett, 2020 WL 2064101, at *10, and many people who are stricken with the
virus experience only mild or moderate symptoms, the virus can cause severe medical problems as well as
death, especially for those in "high-risk categories ...." Antietam Battlefield KOA, 2020 WL 2556496, at *1
(citation omitted). And, there is currently no vaccine, ‘cure, "or proven effective treatment." Jd. (citation
omitted).

As of June 10, 2020, COVID-19 has infected over 2 million Americans and caused more than 113,000 deaths in
this country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last
accessed June 10, 2020). Moreover, according to the Centers for Disease Control and Prevention ("CDC"),
certain risk factors increase the chance of severe illness. The risk factors include age (over 65); lung disease;
asthma; chronic kidney disease; serious heart disease; obesity; diabetes; liver disease; and a compromised
immune system. See Coronavirus Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS.
FOR DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB 16.

In addition, the pandemic "has produced unparalleled and exceptional circumstances affecting every aspect of
life as we have known it." Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May
21, 2020). Indeed, for a significant period of time, life as we have known it came to a halt. Businesses have
recently begun to reopen. But, many businesses remain closed or are opened with restrictions.

Thus far, the only way to slow the spread of the virus is to practice "social distancing," and these restrictions
remain in effect in many places. See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself &
Others, CTRS. FOR DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21,
2020). However, social distancing is particularly difficult in the penal setting. Seth, 2020 WL 2571168, at *2.
Prisoners have little control with respect to their ability to isolate themselves from the threat posed by the

_coronavitus. Id.; see also Cameron, 2020 WL 2569868, at *1. They are not.readily able to secure products to
protect themselves, such as masks and hand sanitizers. And, they are not able to decide for themselves how or
where to eat or sleep. Consequently, correctional facilities are especially vulnerable to viral outbreaks and ill-
suited to stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3,
2020) ("Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19."); see also
Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins faculty at the
Bloomberg School of Public Health, School of Nursing, and School of Medicine (explaining that the "close
quarters of jails and prisons, the inability to employ effective social distancing measures, and the many high-
contact surfaces within facilities, make transmission of COVID-19 more likely"); accord Brown v. Plata, 563
U.S. 493 519-20 (2011) (referencing a medical expert's description of the overcrowded California prison system
as "breeding grounds for disease") (citation omitted).

The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.

On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help prevent the spread
of the virus. Seth, 2020 WL 2571168, at *2. Moreover, the BOP has implemented substantial measures to
protect prisoners from COVID-19 and to treat those who are infected. See ECF 334 at 6 (detailing "preventive
and mitigation measures" that BOP has implemented to combat COVID-19); id. at 6-7. As the Third Circuit put
it in United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made "extensive and professional
efforts to curtail the virus's spread." Nevertheless, as in the community at large, the virus persists in penal
institutions. As of June 10, 2020, the BOP reported that 2,134 inmates and 190 BOP staff tested positive for
COVID-19, and 79 inmates and one staff member have died from the virus. See
https://www.bop.gov/coronavirus/.
Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1474 Filed 07/02/20 Page 9 of 21

With respect to FCI Lompoc, the BOP reports that there is currently only one positive inmate. However, there
are 889 recovered cases. Jd. The defense asserts that more than 1,000 inmates and staff have been infected. ECF
52-1 at 1; id. at n.2. But see ECF 52-1 at 10 (defense stating that 906 inmates and 18 staff members have tested
positive at FC] Lompoc).

C. Analysis

Kess moves for compassionate release on the ground that his health conditions render him particularly
vulnerable to COVID-19. ECF 52-1 at 11. Further, he contends that the § 3553(a) sentencing factors counsel in
favor of reducing his sentence to time served. /d. at 12-14. In this regard, he observes that following his

' sentencing, the Fourth Circuit held in United States v. Norman, 935 F.3d 232 (4th Cir. 2019) that federal drug
conspiracy offenses under 18 U.S.C. § 846 categorically are not controlled substance offenses under U.S.S.G. §
4B1.2(b). See ECF 52-1 at 13. Therefore, had Kess been sentenced today, he would not have been deemed a
Career Offender. And, were that the case, his Guidelines range would have been 57 to 71 months of
imprisonment. Jd.

The government opposes Kess's Motion. It maintains that there is no compelling basis for Kess's release.
Although Kess tested positive for COVID-19 on May 9, 2020 (ECF 52-1 at 1; ECF 54 at 6), he seemingly
recovered from COVID-19 by May 22, 2020, without the need for hospitalization. ECF 54 at 6; see also ECF
54-2 (BOP records for Kess showing that he recovered from COVID-19). Further, the government observes that
Kess recovered without needing treatment in a hospital or a ventilator. ECF 54 at 6 (citing ECF 54-3, BOP
housing records).

Defendant disputes the issue of recovery, claiming that the records do not reflect any testing by BOP to support
that conclusion. ECF 56 at 1. Rather, he posits that the BOP has merely relied "on visual cues and timing,"
without "a more critical" assessment. Jd. at 2. In the absence of culturing the defendant, argues Kess, the BOP
cannot determine if he "is still shedding . . . the virus." Jd. Therefore, he urges the Court to conclude that he has
not recovered. Jd. at 3.

Notwithstanding defendant's apparent recovery, he contends that "he remains very much at risk" of a reinfection
and other "long-term consequences . . . due to his underlying medical conditions." /d. As he puts it, there are
"very real risks associated with a hasty declaration of 'recovery' for a federal inmate. Jd. at 4.

To be sure, the coronavirus is "not tantamount to a 'get out of jail free’ card." United States v. Williams, PWG-
13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.). But, numerous courts have found that, in
light of the COVID-19 pandemic, serious chronic medical conditions and age qualify as a compelling reason for
compassionate release. See, e.g., United States v. Gutman, RDB-19-0069, 2020 WL 24674345, at *2 (D. Md.
May 13, 2020) (defendant is 56 years of age and suffers from multiple sclerosis and hypertension); United
States v. Coles, No. 00-cr-20051, 2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020) (defendant has
hypertension, prediabetes, prostate issues, bladder issues, and a dental infection); United States v. Bess, No. 16-
cr-156, 2020 WL 1940809, at *8 (W.D.N.Y. Apr. 22, 2020) (defendant has congestive heart failure, coronary
artery disease, diabetes, and hypertension); United States v. McCarthy, F. Supp. 3d___, 2020 WL 1698732,
at *5 (D. Conn. Apr. 8, 2020) (defendant "is 65 years old and suffers from COPD, asthma, and other lung-
related ailments"); United States v. Zukerman, F. Supp. 3d__, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3,
2020) (defendant has diabetes, hypertension, and obesity); United States v. Rodriguez, __ F. Supp. 3d___,
2020 WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020) (defendant has Type 2 diabetes mellitus with diabetic
neuropathy, essential hypertension, obesity); United States v. Gonzalez, No. 18-CR-1536155, 2020 WL
1536155, at *3 (E.D. Wash. Mar. 31, 2020) (defendant "is in the most susceptible age category (over 60 years
of age) and her COPD and emphysema make her particularly vulnerable").

 
Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1475 Filed 07/02/20 Page 10 of 21

Of relevance here, other jurists have released inmates who have ostensibly recovered from COVID-19, based on
extraordinary and compelling health reasons. See ECF 56 at 5, n.24. For example, in United States v.
Christopher Williams, PWG-19-134, 2020 WL 3073320 (D. Md. June 10, 2020), the defendant had contracted
COVID-19 in May 2020. Id. at *4. And, he had supposedly recovered. Jd. Yet, Judge Grimm observed, id.:
"Although recovered, it is uncertain whether [the defendant] can contract COVID-19 more than once, and the
potential long-term effects of the illness are still undetermined." In that case, based on the risks presented by
defendant's morbid obesity, the conditions at the penal institution, "the uncertainty whether [the defendant] will
experience further complications related to COVID-19," and the finding that the defendant is not a danger to the
community, Judge Grimm determined that there were compelling reasons for a sentence modification. Jd.

Certainly, there are critical differences between Williams and this case. In Williams, the defendant's guidelines
called for a period of incarceration ranging only from 21 to 27 months, and he received a sentence of 27
months. And, the defendant served much of the sentence by the time Judge Grimm considered his motion. Here,
the defendant has served almost 70 months of a 12-year sentence, exclusive of good conduct credit.
Nevertheless, Kess's medical conditions qualify him for consideration of compassionate release.

The court must next consider the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). Those
factors include, 18 U.S.C. § 3553(a): (1) the nature of the offense and the defendant's characteristics; (2) the
need for the sentence to reflect the seriousness of the offense, promote respect for the law, and provide just
punishment; (3) the kinds of sentences available and the applicable Guidelines range; (4) any pertinent
Commission policy statements; (5) the need to avoid unwarranted sentence disparities; and (6) the need to
provide restitution to victims.

Without question, defendant's Career Offender status influenced the length of his sentence. At the relevant time,
the underlying offense—conspiracy to distribute a controlled substance under 21 U.S.C. § 846—was considered
a "controlled substance offense. However, as indicated, the Fourth Circuit recently held in Norman, 935 F.3d
232, that federal drug conspiracy offenses categorically are not controlled substance offenses for purposes of
U.S.S.G. § 4B1.2(b). See id. at 237-39. If Kess were sentenced today, he would not qualify as a Career’
Offender. And, he would have a final offense level of 21, with a Criminal History Category of IV, and advisory
guidelines of 57 to 71months of incarceration.

As the Supreme Court has explained, the Guidelines are "the starting point and the initial benchmark" at every
sentencing. Gall v. United States, 552 U.S. 38, 49 (2007); see Freeman v. United States, 564 U.S. 522, 529
(2011) ("The Guidelines provide a framework or starting point . . . for the judge's exercise of discretion."); see
United States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). Indeed, the Court has instructed that "a
district court should begin all sentencing proceedings by correctly calculating the applicable Guidelines range."
Gall, 552 U.S. at 49.

 

 

 

The government insists that the change resulting from Norman has no bearing here, because the defendant
agreed to the sentence he received. ECF 54 at 9. Thus, the government claims that "Kess should not be heard to
argue or complain about that to which he previously agreed." Jd. The government's position overlooks that the
plea agreement was undoubtedly framed by the fact that the defendant was thought to be a Career Offender,
with Guidelines that exceeded the agreed upon sentence. See also ECF 34 at 1-2.

I recognize that Kess has a significant criminal history. But, it dates to when he was 17 years of age. And, his
last offense occurred in 2003, when he was 24; he was released from incarceration in 2007. See ECF 33, J 29.
Moreover, his Criminal History reflects 9 points. See ECF 33, J 30. Therefore, but for his Career Offender
status, his Criminal History Category would have been a IV. Jd. ¢ 31.

Kess is the father of four children, all born to the same mother. Jd. { 39. His various health conditions are noted
in the PSR. Jd. ¥ 41.

 

 
Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1476 Filed 07/02/20. Page 11 of 21

As I see it, Kess's incarceration for a period of about 70 months is sufficient to serve the goals of incapacitation,
deterrence, retribution, and rehabilitation. I need not ignore that he has already served a sentence equivalent to
the top end of the Guidelines that should have applied here. And, there is nothing about this case that suggests
an above-Guidelines sentence is warranted. See United States v. Decator, CCB-95-0202, F. Supp. 3d__,
2020 WL 1676219 (D. Md. Apr. 6. 2020) (concluding, with respect to a motion for compassionate release, that
the court may consider the impact of legislative change in sentencing under 18 U.S.C. § 924(c)).

If Kess earned credit for good conduct, he would not have had to serve all 71 months of a Guidelines sentence.
The government has noted an appeal in Decator. See CCB-95-0202 ECF 397. --------

Based on the above considerations, combined with the fact that the defendant's lengthy sentence was based, in
part, on a mistaken Career Offender designation, I find that the § 3553(a) factors weigh in favor of reducing

Kess's sentence to time served, plus 14 days, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to be followed by a
period of home detention for a period of nine months, as a condition of supervised release.

III. Conclusion
For the foregoing reasons, I shall grant the Motion. Kess's sentence shall be reduced to time served plus 14

days. The terms and conditions of supervised release to which Kess was originally sentenced will remain in
place, with the added condition that Kess shall, for a period of nine months, serve a period of home detention.

A separate Order follows. Date: June 17, 2020

 
OOO). NB ONY

bo NO nN bo Nw bo NO No bo — — —_ — — ee — —= —= —
o..0COLU) OB WN SO OOD OR Oa Q

00-¢f-50054: 1477. Filed 07/02/20. Page 12 of 21
FP Ras02:66-P 2685: Sab ECE No: 156 “ed 06/16/20 PagelD.781 "Page 1 of 6

 

ATTACHMENT "B"

 

 

| confinement. The Court sentenced Defendant to 210 months confinement on June

 

 

este Sige eee ron
Jun 16, 2020
SEAN F. MCAVOY, CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA, |
Plaintiff, NO. 2:06-CR-02095-SAB-1
v. | ORDER GRANTING
JORGE BARON, DEFENDANT’S EMERGENCY
Defendant. _ MOTION FOR
COMPASSIONATE RELEASE
Before the Court is Defendant’s Emergency Motion for Reduction of
Sentence Pursuant to 18 U.S.C. § 3582(c) (Compassionate Release), ECF No. 145.

Defendant is proceeding pro se. The United States is represented by Thomas
Hanlon. For purposes of presenting the motion, Defendant was represented by
Craig Webster. The motion was considered without oral argument.

Defendant asks the Court to reduce his sentence to time served or,

alternatively, allow him to serve the remainder of his sentence in home

13, 2007 for two counts of Felon in Possession of a Firearm. ECF No. 145 at 2;
ECF No. 95. He is currently incarcerated at Federal Correctional Institution

Lompoc (“FCI Lompoc”) Prison in Lompoc, California. He is currently scheduled

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
COMPASSIONATE RELEASE * 1

 

 
XO. OO ON

10
1
12
13
14
15
16

17)

18
19
20
21
22
23
24

25).

26
27
28

 

 

(pCO LOSEPSABES AP BEEN, B55" RAF O8BI58 HOBEB, ROBES o

for release on September 8, 2021. Upon completion of his federal sentence, he
must serve eighteen months in Washington State prison. |

When Defendant filed his motion, he indicated there were a handful of
confirmed positive COVID-19 cases among inmates; that number has swelled
astronomically since then. According to news reports, nearly all inmates at FCI
Lompoc have tested positive for COVID-19, though many have remained
asymptomatic, despite prison rules requiring inmates to maintain physical distance
and confining them to their quarters at all times.! At least four inmates have died.

_ Inearly April 2020, Defendant submitted a compassionate release request to
his warden, citing his age and diagnoses of diabetes and hypertension, by filing out
a piece of paper and giving it to a guard. Defendant’s medical records also indicate
that he is insulin-dependent, obese, and has decreased kidney function and
hyperlipidemia. Unlike other prisons, staff at FCI Lompoc specifically directed
inmates not to file official compassionate release requests. ECF No. 152, Ex. B.
Rather, inmates at FCI Lompoc were informed that all inmates were being
considered for compassionate release, but that they would receive no notice if they
were not chosen for release. Jd. Mr. Baron never received any notice regarding the
status of his request for release or any information regarding a decision as to
whether he would be released. It is undisputed that his age and medical conditions
place him among the population most at-risk from COVID-19. As of May 6, 2020,
the date he filed his Motion, the warden had not responded to Defendant’s request.

Since then, as far as the Court is aware and based on defense counsel’s

 

' Alex Wigglesworth, Officials mishandled coronavirus outbreaks at Lompoc and
Terminal Island prisons, lawsuits claim, L.A. TIMES, May 17, 2020
(https://www.latimes.com/california/story/2020-05-17/officials-mishandled-
lompoc-terminal-island-prison-outbreaks-lawsuit); Dave Minsky, Nearly all
inmates at Lompoc FCI tested positive for coronavirus, most asymptomatic,
LOMPOC RECORD, June 9, 2020 (https://lompocrecord.com/news/local/crime-and-
courts/nearly-all-inmates-at-lompoc-fci-tested-positive-for-coronavirus-most-
asymptomatic/article. £3 fb06d7-f23 1-52b3-8f89-f2 1 f1 1b73974.htm]).

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
COMPASSIONATE RELEASE * 2

 

 

 
—
uw

NY NY NY YN bd
B&B WwW NHN & oO

 

FPSEASe REPORTS ART ECE NG: 158°" hed 68/16/56 °L9GEIB. 723° Page Fore |

representation, the warden has not responded to Defendant’s request at all and has
no intention to do so. |

The Government opposes the motion. In particular, the Government argues
that Defendant poses a danger to the community and that home confinement would
not adequately ensure the community’s safety. ECF No. 147 at 4. The Government
argues that Defendant does not suffer from a terminal illness warranting
compassionate release and that he has failed to show that he has exhausted his

administrative remedies, apparently believing that the forms submitted by

O_O EN BON

Defendant in April do not satisfy this burden (despite the fact that Defendant did
exactly as directed by FCI Lompoc staff). Id. at 5. Finally, the Government argues

—
Q

that Defendant has not demonstrated an extraordinary and compelling reason

j— few
NU

justifying his release, that his chance of being infected by COVID-19 are

speculative, and that he might be at even greater risk of infection if released and

—
>

returned to Yakima County. The Government asks that the Court deny this motion

—
nn

and order Defendant to petition Bureau of Prisons for release instead.

Defendant brings his motion pursuant to 18 U.S.C. 3582(c)(1)(A).2 Under

—_— ea
~~} ON

this provision of the First Step Act, Defendant can seek compassionate release after

—
oO

 

—
\O

* (c) Modification of an imposed term of imprisonment.--The court may not
modify a term of imprisonment once it has been imposed except that--
(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons, or
upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier,
may reduce the term of imprisonment (and may impose a term of probation
or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are applicable, if it
finds that-- .

(i) extraordinary and compelling reasons warrant such a reduction; or

NY NY NY WNW
CO. NN

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
COMPASSIONATE RELEASE * 3

 

 

 

 

 
G

YO. OO OB DK

(10
11
12
13
14
15

16|

17
18
19
20
21
22
23
24
25
26
27

28

 

 

PStawe Abewades sé BCEWS: 168°" Hed bé16/30 ° Pagéib.7ae Page 4 ot 6

exhausting administrative remedies within the Bureau of Prisons. 18 U.S.C.
§ 3582(c)(1)(A). He may be eligible for compassionate release if the Court finds
“extraordinary or compelling reasons” to warrant a sentence reduction and
Defendant is determined not to pose a risk of danger to the community and also
finds a sentence reduction is consistent with United States Sentence Commission
policy statements. Jd. The Sentencing Guidelines instruct the Court to consider the
sentencing factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for
compassionate release, and provide that the Court should not grant a sentence
reduction if the defendant poses a risk of danger to the community, as defined in
the Bail Reform Act. U.S.S.G. § 1B1.13. |

The Court finds that Defendant has exhausted his administrative remedies as
required by the First Step Act. Defendant made the required request for
compassionate release on April 7, 2020. The statute gives the Court the
opportunity to be involved 30 days after such a request is made. The statute does
not require issue exhaustion as argued by the United States and even if the Court
were inclined to impose that requirement, it would be futile. The Court is frustrated
by the fact that the warden has apparently ignored Defendant’s request, in spite of
the fact that COVID-19 is running rampant in FCI] Lompoc. There is nothing to
suggest that a second request by Defendant would be treated in any other way. By

ignoring these requests, the warden invited the Court’s involvement, an invitation

 

(ii) the defendant is at least 70 years of age, has served at least 30
years in prison, pursuant to a sentence imposed under section 3559(c), for
the offense or offenses for which the defendant is currently imprisoned, and
a determination has been made by the Director of the Bureau of Prisons that
the defendant is not a danger to the safety of any other person or the
community, as provided under section 3142(g);

and that such a reduction is consistent with applicable policy statements issued by
the Sentencing Commission.
18 U.S.C. § 3582(c)(1)(A).

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
COMPASSIONATE RELEASE * 4

 

 
XO. OO ON BR Ow

NY NY NY NY NY NY NY YN NHN HS Be He ew ew ew ee em oe OL
GQ ms) NN NO Oe

 

PSTASO LOE MULE SAS” BERR, 786° Hdd defo PAYED. FH PSO 2 be g

the Court accepts. The COVID-19 pandemic requires action, and the Court is not
willing to wait.

The Court finds that extraordinary and compelling reasons justify a sentence
reduction to time served. Bluntly, FCI Lompoc has utterly abandoned its
responsibility to protect inmates like Defendant. Despite assurances by BOP that
they have matters under control—including in statements to members of Congress
in Senate hearings—this is clearly not the case. FCI Lompoc was already
overpopulated, contributing to the nearly universal infection rate in the prison.
Already the subject of at least one lawsuit for the conditions leading to these
astronomical infection rates,? FCI Lompoc has shown it has no ability to protect
those incarcerated there. |

Defense counsel indicates that Defendant himself tested positive for the
virus. After testing positive, Defendant lost 25 pounds in only two weeks, cannot
breathe when he sleeps, wakes up in sweats, and suffered from head and throat
pain. The fact that Defendant has so far survived being infected by COVID-19
does not and will not prevent the Court from granting the request for
compassionate release. The long-term effects of infection are uncertain—it is
uncertain whether infection will cause additional health problems in the short-term,
whether infection confers immunity from re-infection, and whether those infected
will require long-term care. In addition, Defendant suffered and continues to suffer
significant psychological trauma from awaiting infection, being infected, and
dealing with the aftereffects of infection. Finally, Defendant has only 15 months
remaining on a 210-month sentence. |

Defendant’s health conditions, the physical and psychological trauma caused

by COVID-19 infection, and FCI Lompoc’s clear failure to prevent and contain the

 

> See generally, Complaint—Class Action for Declaratory Relief and Injunctive
Relief and Petition for Writ of Habeas Corpus, Carror Tores v. Milusnic, 2:20-CV-
04450-CBM-PVC (C.D. Cal. May 16, 2020)

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
COMPASSIONATE RELEASE * 5

 

 

 

 
LO. OO DN eB wD

10
11
12
13
14
15
16
17

18).

19
20
21
22
23
24)

25||

26
27
28

 

PSEA AOR EP UDERES AS Berd, Pac! Rdd Gefe)98 YEA SB, papier 6

spread of COVID-19 and ensure the health of those who are infected constitute
extraordinary and compelling circumstances justifying compassionate release.
Granting Defendant’s request for compassionate release satisfies the Section
3553(a) factors. The Court therefore grants Defendant’s motion.

Accordingly, IT IS HEREBY ORDERED:

1. Defendant’s Emergency Motion for Reduction of Sentence Pursuant to
18 U.S.C. § 3582(c) (Compassionate Release), ECF No. 65, is GRANTED.

2. Simultaneously herewith, the Court will enter an Amended Judgment
imposing a sentence of “time served.”

3. The United States Marshal Service and/or the United States Bureau of
Prisons shall promptly release Defendant from custody.

IT IS SO ORDERED. The District Court Executive is hereby directed to
file this Order and provide copies to counsel, Bureau of Prisons, the U.S. Marshals
Service, and the U.S. Probation Office.

DATED this 16th day of June 2020.

    

Subd ex

Stanley A. Bastian
United States District Judge

ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR

 

COMPASSIONATE RELEASE * 6

 

 

 
Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1483 Filed 07/02/20 Page 18 of 21

 

 

    

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 00927604
Dept. of Justice / Federal Bureau of Prisons Team Date: 01-29-2020
Plan is for inmate: LEWIS, JAMES DWIGHT 28192-039
Facility: LOF LOMPOC FCI . Proj. Rel. Date: 06-04-2026
Name: LEWIS, JAMES DWIGHT Proj. Rel. Mthd: GCT REL
RegisterNo.. 28192-039 DNA Status: ALM02846 / 06-02-2010
Age. 42
Date of Birth: 03-05-1977
Detainers
Detaining Agency Remarks |

 

NO DETAINER

Current Work Assignments

 

 

 

 

 

 

Fact Assignment Description Start |
LOF CMPD EW COMPOUND EVENING WATCH PM CREW 08-20-2019

Current Education Information

Facl Assignment Description Start
LOF ESL HAS ENGLISH PROFICIENT 01-25-2002

LOF GED HAS COMPLETED GED OR HS DIPLOMA 01-25-2002

Education Courses

\SubFacl Action Description Start Stop |
LOMSCP C ACE TIME MANAGMENT CLASS 07-05-2018 08-23-2018
ALF Cc VIDEO NUTRITION CLASS 08-08-2017 09-29-2017
ALF Cc ACE WRITERS WORKSHOP CLASS 07-25-2017 09-26-2017
ALF Cc ACE FOUNDATION OF WESTERN CIV 07-24-2017 09-25-2017
ALF Cc ACE DISCOVERY ATLAS CLASS 01-26-2017 03-30-2017
ALF Cc ACE FOUNDATION OF WESTERN CIV 01-23-2017 03-27-2017
ALF Cc RP6-INSIDE OUT DAD PARNT PROG 01-03-2017 01-20-2017
ALF c ACE DISCOVERY ATLAS CLASS 10-17-2016 12-19-2016
ALF Cc RP6-BRICK WALLS 12-05-2016 12-23-2016
ALF c ACE HISTORY OF THE US CLASS 07-11-2016 09-19-2016
VM c SHU-ACE PARENTING 09-11-2014 12-22-2014
WM Cc SHU-ACE GED MATH 09-11-2014 12-22-2014
MI c SHU-ACF LITERATURE AND ARTS 09-11-2014 42-18-2014
VM Cc SHU-ACE ESL INTERMEDIATE 09-11-2014 12-18-2014
MAN Cc RPP#5 RELEASE PREP PROG A&O 10-29-2014 10-29-2014
SAF Cc A HISTORY OF SCOTLAND 01-07-2014 03-11-2014
SAF Cc R-6 SMALL GAS ENGINE REPAIR 11-04-2013 12-30-2013
SAF Cc R-6/GRO - RELATIONSHIP SKILLS 08-08-2013 09-18-2013
SAF c FUNDAMENTALS OF SEWING POLE 03-04-2013 03-22-2013
SAF Cc R-1/HLT AIDS AWARE 41-27-2012 11-27-2012
MCK Cc FAT LOSS M-W-F 1015AM-1115AM 10-30-2011 12-07-2011
MCK c NOVEL WRITING M&W 6:30PM-8:30P 12-05-2011 01-20-2012
ALM c ACE GREEN INDUSTRY 02-17-2009 04-07-2009
ALM Cc ACE GEOMETRY 02-18-2009 04-15-2009
ALM Cc 10 HOUR OSHA TRAINING 03-31-2009 04-01-2009
FLF Cc AEROBICS M-TH 2:10-2:40 PM 09-11-2006 11-17-2006
FLF c ABDOMINALS M-TH 6:15-6:45 AM 09-11-2006 11-17-2006
FLE Cc CALISTHENIC/ROPE M-TH 615-645A 09-11-2006 11-17-2006
ELF Cc ADVANCED LEATHERCRAFT 6-§ PM 01-10-2005 03-06-2005
FLF c REC LEATHERCRAFT 6-8 PM 07-28-2004 - 10-41-2004
FLF c SOFT LEATHER 6-8 PM . 07-28-2004 10-11-2004
FLF c GREAT BATTLES IN US HISTORY 01-05-2004 03-22-2004
OXF Cc ACE - ALGEBRA 07-09-2002 09-30-2002
OXF Cc ACE - LEGAL RESEARCH CLASS 01-22-2002 05-21-2002

Discipline History (Last 6 months)
[Hearing Date Prohibited Acts

 

 

 
Case 4:00-cr-50054-BAF ECF No. 383, PagelD.1484 Filed 07/02/20 Page 19 of 21

 

 

Individualized Reentry Plan - Program Review (Inmate Copy)

 

Plan is for inmate: LEWIS, JAMES DWIGHT 28192-039

SEQUENCE: 00927604

Dept. of Justice / Federal Bureau of Prisons Team Date: 01-29-2020

 

_ [Hearing Date Prohibited Acts

 

™ NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

Current Care Assignments

 

 

 

 

 

 

 

 

 

 

[Assignment Description Start

CARE1 HEALTHY OR SIMPLE CHRONIC CARE 10-25-2012

CARE1-MH CARE1-MENTAL HEALTH 12-30-2010

Current Medical Duty Status Assignments | . a oe

Assignment Description Start

REG DUTY NO MEDICAL RESTR--REGULAR DUTY 01-08-2018

YES F/S CLEARED FOR FOOD SERVICE 01-08-2018

Current Drug Assignments

Assignment Description Start

ED COMP DRUG EDUCATION COMPLETE 08-18-2011

FRP Details

[Most Recent Payment Plan

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 05-13-2003
Inmate Decision: AGREED $45.00 Frequency: MONTHLY
Payments past 6 months: $0.00 Obligation Balance: $0.00

Financial Obligations :

[No. Type Amount Balance Payable Status |
1 ASSMT $300.00 $0.00 (IMMEDIATE COMPLETEDZ

** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

Payment Details :
Trust Fund Deposits -Past6 months: $1,453.17 Payments commensurate ? N

 

New Payment Plan: Inmate is in COMPLT status.

 

Progress since last review

 

No programs taken during this review period. Working on Compound Crew.

 

Next Program Review Goais

 

Compound.

By 7-26-2020: enroll in a VI/ACE course of interest once the new program catalog comes out; and continue to receive good work evaluations on

 

Long Term Goals

 

Freedom from Drugs (DEP) class (done).

By 12-19-2026: Successfully complete GED (done), various VT/ACE courses (done), employment skills courses, resume writing, and attend mock job
fairs; complete FRP financial obligations (done); the Release Preparation Program (RPP/ROP); attend release planning courses and secure halfway
house placement; secure all IDs for release planning (has: SSN); attend Anger Management, Parenting (done), Financial Management, wellness
courses (done), and personal counseling programs (done). Save a minimum of $1,800 on your account for release needs. Complete the 12-hour

 

RRC/HC Placement

 

 

Comments

 

** No notes entered **

 

 

 
Case 4:00-cr- S0054- BAE.. ECE_No. 383, PagelD. 1485 Filed. 07/02/20.” ‘Page 20 0f 21. -

James DN. Leng 8 FENG2-954 .

Federal Correch mal zashtuhen
— 560 Guard eA :
| Lompoc, C# IS456 5 vs
re CEIYV f

JUL 21 220

CLERK'S OFFICE
U.S. DISTRICT COURT

 

LEGAL MAIL Clerk of He Co» LEGAL MATL

Detrott MI 48226

LEGAL MAIL

:
a 4
{

i
     

Case 4:00-cr-50054-BAF ECF No. 383, PagelD:1486  Filed’07/02/20° Page 21 of 21

|

 

POLLO SE

|
ona ee s *
/| 2D -

 

 
